
	

 SCON 22 ENR: Providing for a conditional adjournment or recess of the Senate and an adjournment of the House of Representatives. 
U.S. Senate
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		One Hundred Thirteenth Congress of the United
		  States of America
		1st SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and thirteen
		S. CON. RES. 22
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 2, 2013
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Providing for a conditional adjournment or
		  recess of the Senate and an adjournment of the House of Representatives.
		  
	
	
		That when the Senate recesses or adjourns
			 on any day from Thursday, August 1, 2013, through Sunday, August 11, 2013, on a
			 motion offered pursuant to this concurrent resolution by its Majority Leader or
			 his designee, it stand recessed or adjourned until 12:00 noon on Monday, August
			 12, 2013, or such other time on that day as may be specified by its Majority
			 Leader or his designee in the motion to recess or adjourn; and that when the
			 Senate recesses or adjourns on Monday, August 12, 2013, it stand adjourned
			 until 12:00 noon on Monday, September 9, 2013, or such other time on that day
			 as may be specified by its Majority Leader or his designee, or until the time
			 of any reassembly pursuant to section 2 of this concurrent resolution,
			 whichever occurs first; and that when the House adjourns on any legislative day
			 from Friday, August 2, 2013, through Friday, September 6, 2013, on a motion
			 offered pursuant to this concurrent resolution by its Majority Leader or his
			 designee, it stand adjourned until 2:00 p.m. on Monday, September 9, 2013, or
			 until the time of any reassembly pursuant to section 2 of this concurrent
			 resolution, whichever occurs first.
		2.The Majority Leader of the Senate and the
			 Speaker of the House, or their respective designees, acting jointly after
			 consultation with the Minority Leader of the Senate and the Minority Leader of
			 the House, shall notify the Members of the Senate and House, respectively, to
			 reassemble at such place and time as they may designate if, in their opinion,
			 the public interest shall warrant it.
		
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
